Citation Nr: 1109621	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  05-40 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 3, 2009.


REPRESENTATION

Appellant represented by:	Michael A. Elliott, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO increased the rating for the Veteran's PTSD from 30 to 50 percent.  The Veteran continued to seek a higher rating for his PTSD.

The Veteran requested a Board hearing in Washington, D.C. in his December 2005 substantive appeal (VA Form 9), and one was scheduled for October 18, 2010.  However, the Veteran requested that the hearing be cancelled, and his hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's PTSD has most nearly approximated occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In July and September 2004 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for his PTSD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2004 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements, in an April 2008 letter sent in connection with his claim for a TDIU.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim(s).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a June 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

In addition, in September 2009, the RO provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim, including the text of the diagnostic code under which his PTSD is rated, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded multiple VA PTSD examinations, which, for the reasons discussed below, provided an adequate basis on which to rate his PTSD.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for PTSD is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 70 percent rating is warranted.

The Board notes that the Court has recognized that the Board can grant a higher rating for a particular stage of the appeal period, and can even assign a lower rating for a subsequent period of the appeal without complying with the regulations relating to rating reductions.  See Reizenstein v. Peake, 22 Vet. App. 202, 208-209 (2008).  In addition, the Veteran is not prejudiced by the Board's grant of a higher, 100 percent rating from June 3, 2009, as this portion of the decision grants his request for a higher rating in full for this period of time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Finally in this regard, the Veteran's claim is one for a higher rating rather than for an earlier effective date and, in any event, he was given notice of how VA determines effective dates in the RO's April 2008 letter.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A disability rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.  The Board must assess the credibility and weigh of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with deficiencies in most areas. 

On the September 2004 VA-authorized examination, the following were normal, within normal limits, or appropriate: orientation, appearance and hygiene, behavior communication, speech, judgment, and memory.  There were also no panic attacks, no delusion or hallucination history, no delusion or hallucination during examination, and obsessional rituals and homicidal ideation were absent.  The following were abnormal: affect and mood (with findings of hypervigilance and suspicion), thought processes (with occasionally intense suspicion and paranoia), abstract thinking (difficulty interpreting proverbs with other statements indicating excellent insight and judgment), and passive thoughts of death.  The examiner noted that the Veteran did not have difficulty performing activities of daily living due to is PTSD,  but had difficulty establishing and maintaining establishing and maintaining effective work and social relationships because of irritability, anger and suspicion, difficulty with large crowds and periodic minor difficulties with coworkers, and preferred to work alone but had maintained a stable work history.  The examiner also noted that the Veteran's social relationship had been effected by his PTSD as evidence by two failed marriages in which he acknowledged his hostility and anger played a part.  Finally, the examiner noted that the Veteran had no difficulty understanding commands and appeared to pose no threat of danger to himself or others.  The GAF score was 60.

Dr. Pagan's March and August 2004 treatment notes with mental status examinations indicated mostly normal mental status examination findings, with a restricted affect and dysphoric mood.  Dr. Pagan's GAF score, however, was a significantly lower 45, and he described the Veteran's PTSD as severe.  On the November 2007 VA examination, examination findings were again mostly normal, but the examiner noted that the Veteran still tended to isolate himself, had symptoms of anxiety but not depression, hypervigilance, and missed approximately 15 days of work due to his PTSD in the prior year, and the examiner concluded that the Veteran's PTSD symptoms were not sever enough to require continuous medication, and not severe enough to interfere with occupational and social functioning to any appreciable degree.  The GAF score was 65.

On the June 3, 2009 VA examination, the examiner reviewed the claims file and examined the Veteran.  He noted mostly normal mental status examination findings, but concluded, "This man has and has had severe PTSD," and that the Veteran had been able to work only because he was working alone and in an isolated area with an understanding supervisor, and had severe avoidant symptoms and irritability, which were a large part of his marital difficulties an divorce and greatly reduced his quality of life.  The examiner concluded there was total occupational and social impairment, which seriously reduced his quality of life.

The above evidence contains somewhat different analyses of the Veteran's PTSD by multiple health care providers.  The characterization of Dr. Pagan and the June 2009 VA examiners and the GAF scores they assigned were indicative of severe PTSD warranting a 70 percent rating while the characterization of the September 2004 and November 2007 VA examiners were indicative of PTSD of less severity.  Given the June 2009 VA examiner's statement that the Veteran both currently and previously had severe PTSD, based on what appeared to be a longitudinal review of the claims file, and his explanation of the reasons for this conclusion based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Consequently, the Board finds that the Veteran's PTSD has more nearly approximated occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent rating, and such a rating is warranted.  Mauerhan, 16 Vet. App. at 443.  Although the June 2009 VA examiner indicated in one statement that there was total occupational and social impairment, he had also indicated earlier in the examination report that the Veteran had retired due to a physical disability.  Thus, the June 2009 VA examination report, read as a whole, does not indicate that the Veteran's PTSD alone caused total occupational and social impairment, particularly given the fact that the Veteran had been able to work for much of the appeal period, and, taken together with the other evidence noted above indicating at most severe PTSD but not total impairment, with few, if any, of the symptoms listed in the criteria for a 100 percent rating, the Board finds that a 100 percent rating is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD is contemplated by the 70 percent rating, which takes account of both the individual symptoms and the overall impairment caused by the PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, as noted the Veteran indicated difficulty maintaining work relationships and minor difficulties with coworkers on the September 2004 VA-authorized examination, and that he lost approximately 15 days of work per year due to his PTSD on the November 2007 VA examination.  The Board finds that these relatively minor effects of the PTSD on the Veteran's employment do not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 70 percent rating.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD has most nearly approximated occupational and social impairment of a degree warranting a 70 percent rating throughout the appeal period.  38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is not for application, and a rating of 70 percent, but no higher, is therefore warranted for the Veteran's PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a 70 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

During the course of this appeal, in November 2008, the Veteran was granted a 100 percent rating for prostate cancer and assigned a rating of 100 percent, effective April 8, 2008.  At the same time, the RO denied the Veteran's claim for a TDIU as moot because of this 100 percent rating.  In January 2010, the 100 percent rating for prostate cancer was reduced, but at the same time the RO granted service connection for colostomy and assigned a 100 percent rating, effective June 3, 2009.  Thus, the Veteran has been in receipt of a 100 percent rating since April 8, 2008, and any claim for a TDIU from this date would be moot.  See 38 C.F.R. § 4.16(a)(1) (providing for total disability ratings for compensation "where the schedular rating is less than total"); see also Locklear v. Shinseki, No. 09-2675, n. 2 (Feb. 11, 2011) (citing Herlehy v. Principi, 15 Vet.App. 33, 35 (2001)) (the award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating).  However, it is still possible for the Veteran to receive a TDIU prior to this date. 

Each time a Veteran files a claim for an increased rating and submits evidence of unemployability due to this disability, he has implicitly made a claim for a TDIU. The TDIU is not a separate claim that must be raised with specificity; it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (TDIU "is part and parcel of the determination of the initial rating for [a] disability").  In this case, the Veteran's claim for an increased rating for PTSD included a claim for a TDIU, as he repeatedly indicated that he was unemployed due to his PTSD, although he indicated to the June 2009 VA examiner that he retired due to his prostate cancer and peritonitis.  The RO did not, however, adjudicate this claim for a TDIU in its December 2004 rating decision, January 2008 SOC, or June 2009 SSOC.  The courts have not definitively indicated what the Board should do when faced with a TDIU claim that was implicitly raised as part of an increased rating claim but was not explicitly adjudicated by the RO.  The Board is persuaded by the reasoning of the single judge decision in Muma v. Shinseki, No. 09-2734 (Oct. 21, 2010) that "a remand, not a referral, is the appropriate action when, as here, the Board has jurisdiction over a claim but the evidence has not been developed enough for proper appellate adjudication."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  As the Veteran may be entitled to a TDIU prior to June 3, 2009, and such a claim was implicitly made along with the increased rating claim that the Board has decided herein, the RO should explicitly adjudicate this claim after performing any necessary development, to include obtaining a medical opinion as to the effect of the Veteran's service connected disabilities upon his employability prior to June 3, 2009. 
 
Accordingly, the claim for a TDIU is REMANDED for the following action:

Adjudicate the claim for a TDIU prior to June 3, 2009, to be preceded by any additional development deemed necessary, to include obtaining a medical opinion as to the effect of the Veteran's service-connected disabilities on his employability prior to June 3, 2009.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


